Motion Granted; Dismissed and Memorandum Opinion filed May 6, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00313-CR
                               NO. 14-13-00314-CR



             BRANDON JAMES ANGEL-CROWELL, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 337th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1299754 & 1304292

               MEMORANDUM                         OPINION
      A written request to withdraw the notices of appeal, personally signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeals dismissed. We direct the clerk of the
court to issue the mandates of the court immediately.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).